Citation Nr: 1521310	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-32 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for obesity, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1973 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's petition to reopen her previously denied claim for entitlement to service connection for obesity.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her July 2012 Informal Conference Report, November 2013 VA Form 9, and February 2015 Informal Hearing Presentation, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the September 1994 rating action that denied her initial claim for service connection for obesity.  The pending claim for revision of the September 1994 decision based upon CUE is inextricably intertwined with the Veteran's petition to reopen her claim for service connection based upon new and material evidence.  Therefore, consideration of the claim to reopen must be deferred until the intertwined issue of CUE is either resolved or is prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of whether there was clear and unmistakable error (CUE) in the September 1994 rating decision that denied service connection for obesity.  The Veteran should be notified of this decision and of her appellate rights.

2.  Then readjudicate the claim of whether new and material evidence has been received to reopen a claim for service connection for obesity, including as due to service-connected disabilities.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




